

115 HR 6995 IH: Compete for the Future Act of 2018
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6995IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Kilmer (for himself, Mr. Thompson of Pennsylvania, and Mr. Kind) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to establish a prize competition on programs to prepare high
			 school students for careers in in-demand industry sectors or occupations.
	
 1.Short titleThis Act may be cited as the Compete for the Future Act of 2018. 2.Establishment of prize competition (a)Prize competition (1)In generalFrom the amounts appropriated under subsection (d), the Secretary of Education, in consultation with the Secretary of Labor, shall establish a prize competition for eligible programs designed to prepare high school students to enter and succeed in an in-demand industry sector or occupation. Such competition shall meet the requirements of section 24 of the Stevenson-Wylder Technology Innovation Act of 1980 (15 U.S.C. 3719).
 (2)SelectionIn selecting a winner for each prize, the Secretary shall evaluate how successfully an eligible program provides high school students with the rigorous and challenging academic and technical knowledge and skills such students need to prepare for careers in in-demand industry sectors or occupations, including by earning an industry-recognized certificate or credential or by entering a postsecondary apprenticeship.
 (3)PriorityIn evaluating eligible programs for each prize, the Secretary shall give priority to applications from eligible programs that are located in or adjacent to a census tract that is certified and designated as a qualified opportunity zone (as defined in section 1400Z–1 of the Internal Revenue Code of 1986).
 (b)Eligible programThe term eligible program means a program or set of strategies, including a pre-apprenticeship program, a registered youth apprenticeship program, or other similar secondary school program, that—
 (1)prepares high school students to enter and succeed in an in-demand industry sector or occupation by—
 (A)entering an apprenticeship program upon completion of the eligible program; or (B)earning a recognized credential upon completion of the eligible program;
 (2)has a documented industry partnership; and (3)incorporates training and curriculum based on industry standards and approved by the documented industry partnership that will prepare individuals with the skills and competencies needed to enter an in-demand industry sector or occupation.
 (c)ReportNot later than 120 days after the conclusion of a prize competition under subsection (a), the Secretary of Education, in consultation with the Secretary of Labor, shall report to Congress recommendations on best practices for creating and developing pre-apprenticeship and other programs designed to prepare high school students to enter and succeed in an in-demand industry sector or occupation.
 (d)Other definitionsIn this Act: (1)ApprenticeshipThe term apprenticeship refers to an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (2)Documented industry partnershipThe term documented industry partnership means a workforce collaborative, acting in partnership with a program that is designed to prepare high school students to enter and succeed in an in-demand industry sector or occupation, that organizes key stakeholders in an industry into a working group that focuses on the shared goals and human resources needs of the industry and that includes representatives of multiple businesses or other employers in the industry, including small and medium-sized employers when practicable, and at the appropriate stage of development of the partnership, may include representatives of—
 (A)State or local government; (B)State or local economic development agencies;
 (C)a recognized State labor organization or central labor council, or another labor representative, as appropriate;
 (D)State boards or local boards, as appropriate; (E)a State workforce agency or other entity providing employment services;
 (F)an institution of higher education with, or another provider of, education or training programs that support the industry;
 (G)business or trade associations; (H)economic development organizations;
 (I)nonprofit organizations, community-based organizations, or intermediaries; (J)industry associations; and
 (K)other organizations, as determined to be necessary by the members comprising the documented industry partnership.
 (3)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (5)Recognized credentialThe term recognized credential means a credential consisting of an industry-recognized certificate or certification, or a certificate of completion of an apprenticeship.
 (e)Authorization of appropriationsThere are authorized to be appropriated $2,000,000 to carry out this Act. 